We also find no merit to defendant’s contention that the court erred in admitting into evidence 15 photographs taken by a police surveillance team). At trial, defense counsel objected to the admission of those photographs on the ground that they were hearsay. That objection was properly overruled because the photographs did not constitute out-of-court state-*1018merits. For the first time on appeal, defendant alleges lack of relevancy as a ground for his contention that the court erred in admitting the photographs into evidence. Because defendant did not object to the admissibility of the photographs on that ground at trial, the issue has not been preserved for appellate review (see, CPL 470.05 [2]; People v Cooper, 147 AD2d 926, lv denied 74 NY2d 738; see also, People v Osuna, 65 NY2d 822). In any event, we find that the photographs were relevant as corroborative evidence of the accomplice’s testimony. (Appeal from Judgment of Niagara County Court, Hannigan, J. — Criminal Possession Controlled Substance, 3rd Degree.) Present — Denman, P. J., Callahan, Boomer, Lawton and Davis, JJ.